DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received February 26, 2021 are acknowledged.

Claims 5-9 have been amended.
Claims 1-21 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, and the antibody species comprising the CDR sequences of SEQ ID NOs:25-30 in the reply filed on February 26, 2021 is acknowledged.

Claims 6, 8, 9, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Claims 1-5, 7, and 10-20 are under examination in this action as they read upon the elected species of anti-KEL1 antibodies that comprise the CDRs of prototypic antibodies named PUMA1 and PUMA2, namely SEQ ID NOs:25-30 (see Figures 1 and 2 of the instant specification their brief descriptions as well as paragraphs [0161-0163]).


Information Disclosure Statement
The IDS received 2/28/2019 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant has methods which administer a vast genus of antibodies that are recited as having three functional activities; a) binding to a “red blood cell antigen” on a donor RBC, b) blocking the binding of a hemolytic antibody and c) does not cause destruction of donor RBC.  No structure that must be present in the claimed genus of antibodies is present in the independent claim, although dependent claims such as 7 recites structural information concerning the antigen binding domain of the administered antibody while claims such as 10 and 11 provide guidance as to the structure of the rest of the antibody molecule, such as the Fc (or lack thereof).  Additional dependent claims add further functional limitations, including that the claimed antibodies bind the KEL1 antigen (claim 5 for example) or bind to antigen with a specified affinity (claim 18 for example). To support such breadth applicant discloses the synthesis of a small number of antibodies in mice that recognize the Kell glycoprotein, some of which are specific for specific alleles/polymorphic variants such as the PUMA 1 & 2 antibodies whereas other such as PUMA 3 appear to recognize all forms of the Kell glycoprotein (see example 1). Notably, the specification appears to disclose that the PUMA 1 and 2 antibodies are the 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the antigen or epitope to which a test antibody binds) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).  Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human KEL1) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document).   Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
It is noted that applicant has not claimed a product, but rather a method of administering a product. However, artisans must reasonably be in possession of a product in order to be in possession of methods of administering said product. As has been discussed above, the broadest claims describe the administered antibodies by what they do, such as binding “a red blood cell antigen on the donor red blood cell” or binding KEL1 or not causing “destruction of donor red blood cells”.  However, as has been made clear by recent court cases as well as USPTO guidance, describing an antibody simply by what it binds is not sufficient to provide adequate written description for the recited genus. Indeed, as taught by Edwards et al., Lloyd et al., Lescar et al., and Goel et al., the number of potential antibody structures (i.e. sequences) which can bind to the same antigen is literally astronomical, and thus there is no specific structure which is reasonably correlated with the functional property of binding a given antigen, such as KEL1.  Additionally, the structure of an antigen reasonably does not change and thus claim 18 which recites that the antibody must bind with a specified minimum affinity evidences that it is the structure of the antibody which must change to either meet or not meet this limitation.  It should also be noted that based upon the data currently of record, it is unclear if PUMA1/2 (as they appear to share the same sequences) meet the recited affinity measurement.
AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017).
Leaving aside issues concerning antigen binding and the structure of the antigen binding domain of the administered antibodies (e.g. the VH and VL sequences as well as the CDRs) the genus of antibody reagents recited as being administered have additional problems.  The independent claim explicitly recites that the administered antibody “does not cause destruction of donor red blood cells” and it is very well known in the art that a major source of antibody-based cell killing is by way of complement activation (Janeway, chapter 8, see entire selection).  It should be pointed out that while the complement pathway is most strongly activated by IgM, other isotypes including human IgG1, igG3, IgG2 and IgA are also known to activate complement (Janeway, see Figure 8.16 in particular).  Applicant has explicitly claimed that the administered antibodies contain human IgM, IgG1, IgG2, IgG3, and IgA in claim 11, and given the ability of such isotypes to activate complement it is highly likely that they will actually cause destruction of the donor red blood cells.  Therefore it appears that the “structure” 
Therefore, in view of the breadth of the claimed inventions, the teachings of the art and the examples of the instant specification, it is clear that the breadth of “antibodies” recited as being administered as part of the instant claimed methods are not reasonably correlated with all of the functional properties recited in the instant claims.  As such artisans would reasonably conclude that applicant was not in possession of the recited genus of antibodies at the time the instant application was filed and thus logically also was not in possession of methods of administering such antibodies at the time the application was filed.

                  .   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimring (WO 2009/023816).
Zimring discloses methods of making antibodies that recognize single amino acid polymorphisms as well as pharmaceutical compositions comprising such antibodies (see entire document, particularly the abstract, pages 2, 4-7, and 13, and the claims). Notably, antigens for which the antibodies of Zimring are disclosed as being made include KEL1 (see particularly the paragraph spanning pages 6 and 7 and page 14). Such antibodies are disclosed as having constant domains obtained from humans or mice (see particularly pages 14-20, 23-26, and example 1). Antibody fragments including Fab are also disclosed as being part of the invention, as are full length antibodies containing a variety of isotypes including human IgG4, with humanized antibodies being specifically discussed (see particularly pages 15, 16, 20 and 24).  Given that a humanized antibody contains human constant domains, and given that in humans the light chain constant domain can only be either kappa or lambda, a 
Therefore, the prior art anticipates the instant claimed invention.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644